DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on February 23, 2021 is acknowledged.  The traversal is on several grounds which are not found persuasive, each of which is addressed below.
Applicant first asserts (see Reply To Restriction Requirement: section “i”) that at least the claims which read on both of identified Species A and C should be examined together, because Applicant argues that these species are “related to each other” and that the fire extinguishing apparatus shown in Figs. 2A and 2B is “substantially similar to the fire extinguishing apparatus 100”, shown in Fig. 1.  This is not found persuasive because while the two distinctly shown devices may be related to and similar to each other, as argued by Applicant, they are clearly not one and the same device.

Applicant also disagrees (see Reply To Restriction Requirement: section “iii”) with this Office’s statement that “no claim appears to be generic to all of the identified species”, and then essentially argues that claims 21-25 and 28-35 are “generic, at least, to Species A and C”.  It is first noted that the statement, “no claim appears to be generic to all of the identified species”, refers to all of the identified species in the Restriction Requirement.  As one example of how the pending claims cannot be said to be generic to all of the identified species, Applicant’s attention is directed to the identification of Species G and H, which are, in-part, directed to the apparatus shown in Fig. 5.  It is abundantly clear that the device shown in Fig. 5 does not exhibit a plate member which “has a circular cross-section”, as required by independent claim 21, and thus required by all of the pending claims.  As to Applicant’s assertion that claims 21-25 and 28-35 are generic to Species A and C, this Office does not agree (see paragraph 4 below).  It is again noted that Applicant has positively elected Species A (not Species C), and thus the claims which are readable on elected Species A will be examined on the merits.
Applicant further asserts (see Reply To Restriction Requirement: section “iv”) that this Office “has not identified any class or subclass to which the allegedly different species belong or provided any search strategies or queries to support the conclusion that “different search strategies or search queries” are required”.  It is first noted that a Species Restriction 
The requirement is still deemed proper and is therefore made FINAL.

In the “Reply To Restriction Requirement” filed February 23, 2021, Applicant states that claims 21-25 and 28-35 are readable on Species A.  This Office does not agree with respect to claim 35.  As evidenced by a comparative view of Fig. 1 vs. Figs. 2A and 2B, along with the disclosure set forth in paragraph [0027] of the originally-filed specification, it is clear that claim 35 does not read on elected Species A.  Thus, claims 26, 27 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one or more of the nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 23, 2021.

Information Disclosure Statement
The IDS filed on February 11, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following positively recited features must be shown or the features canceled from the claims:  
The handle member being “a telescoping tubular member”, as set forth in claim 30, is not shown in the drawings.
The joint comprising “a ball and socket joint”, as set forth in claim 33, is not shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

7.	The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Reference numbers “100”, “104”, “106”, “108” and “112” (see specification paragraphs [0021]-[0026]), and reference numbers “203a” and “203b” (see specification paragraph [0027]) are not included in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

8.	The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate two distinct features when comparing the use of “210” in Figs. 2A-2C vs. the use of “210” in Fig.5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

9.	The drawings are still further objected to because the use of reference number “110” in Fig. 1 seems to be incorrect, particularly in the context of its description in specification paragraph [0022], and the context of the description of reference number “210” in specification paragraph [0029].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


11.	Claims 21-25 and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,463,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method set forth in the aforementioned patented claims require an apparatus which is expressly recited to include each and every structural feature required of the apparatus set forth in the instant application claims.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 21-25, 28, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Church, USPN 1,387,127.
As to claim 21, Church shows an apparatus (see Figs. 1-3) comprising: only one plate member (1) comprising a convex front surface and a concave rear surface (see Fig. 1), wherein the plate member comprises non-flammable material (see page 1, lines 75-76), and wherein the plate member has a circular cross-section (see Figs. 1 and 2); a handle member (6) comprising a first end (leftmost end of “6”, as shown in Fig. 1) and a second end (rightmost end of “6”, as shown in Fig. 1); and a joint (2, 3, 4, 5 and 7; see Figs. 1 and 3) connecting the first end of the handle member to the concave rear surface.  As to the recitations, “configured to be exposed to fire” and “configured to push the plate member over the fire”, such are merely recitations pertaining to functional attributes of the claimed structure, of which the anticipatory device of Church is clearly capable of performing.  As to the descriptive term “fire-extinguishing” set forth in the preamble, such can only be afforded, at most, limited patentable weight, because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 8 USPQ 478 (CCPA 1951).  Furthermore, the descriptive term “fire-extinguishing” of the preamble sets forth nothing more than an intended use of the claimed apparatus.  Thus, it should also be noted, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not patentably differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, USPQ2d 1647 (1987).
	As to claim 22, the plate member of Church comprises a continuous body (see Figs. 1 and 2).

	As to claim 24, the entirety of the plate member of Church is manufactured using the non-flammable material (see page 1, lines 75-76).
	As to claim 25, the convex front surface of the plate member of Church comprises the non-flammable material (see page 1, lines 75-76).
	As to claim 28, the plate member of Church comprises metallic material (see page 1, lines 75-76).
	As to claim 31, at least a portion of the handle member comprises non-flammable material (see page 1, lines 75-76).
	As to claim 32, the portion of the handle member that comprises the non-flammable material is nearer to the first end than to the second end (see page 1, lines 75-76).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Church, in view of Keperling, Sr. et al., USPN 5,549,167.
	As to claims 29 and 30, Church shows all of the recited limitations as set forth in claim 21, and further, Church shows the handle member as comprising an elongated handle member 
	It should first be noted, Church expressly states that the apparatus is a device “having a great many applications of utility”, which “can be made of any size desired”, and is preferably “light” in weight (see page 1, lines 75-86).  It should also be noted that it was well known and old in the art of tools having elongated handle members to design the handle members to comprise telescoping tubular portions in order to provide length adjustment of the handle member, as desired.  Indeed, Keperling shows a tool (see Figs. 1-8) having an elongated tubular handle member (30) which includes telescoping tubular portions (56, 58), thus providing the expressed advantage of allowing a user to “shorten or lengthen the handle to accommodate the physical stature and further comfort as well as efficient utilization” of the apparatus (see column 4, lines 11-37).  It is also noted that rendering the handle member hollow, as shown by Keperling, so as to be a “tubular” handle member, also provides the advantage of reducing the overall weight of the device, as compared to a device having a solid handle member, in addition to allowing a user to alter the overall size of the device.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated handle member of the apparatus shown by Church, so to comprise an elongated telescoping tubular member, as taught by Keperling, thus reducing the weight of the apparatus and allowing for a user to easily change the overall size of the apparatus, which would increase the number of applications of utility for the apparatus, and would allow a user to shorten or lengthen the handle to accommodate the physical stature and further comfort as well as efficient utilization of the apparatus.

s 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Church, in view of Calkins, USPN 1,328,124.
	As to claim 33, Church shows all of the recited limitations as set forth in claim 21, except the joint element of Church is not shown or expressly disclosed as comprising a ball and socket joint.
	Calkins shows an elongated handle tool (see Figs. 1-3) having a great structural similarity to the apparatus shown by Church, with the Calkins tool including: a circular plate member (21) having a convex front surface and a concave rear surface (see again, Figs. 1-3); a handle member (10) having a first end and a second end; and a joint connecting the first end of the handle member to the concave rear surface of the plate member.  Calkins also shows the joint comprising a ball (15) and socket (14) joint (see page 1, lines 66-68), which provides the advantage of allowing a user to simply and reliably adjust the handle member and plate member relative to each other, as desired, which thus expands the number of possible uses for the apparatus.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint shown with the apparatus of Church, so as to comprise a ball and socket joint, as taught by Calkins, thus allowing a user to simply and reliably adjust the handle member and plate member relative to each other, as desired, which thus expands the number of possible uses for the apparatus.
As to claim 34, Church shows all of the recited limitations as set forth in claim 21, and further, the joint of the Church apparatus is shown to be connected to a geometric center of the concave rear surface.  However, there does not appear to be any adjustability function of the joint shown by Church, which would allow for a user to swivel the joint so as to meet the functionally recited limitations of the last four lines in claim 34.


Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752